 


 HJ 76 ENR: Appointing the day for the convening of the second session of the One Hundred Fourteenth Congress.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. J. RES. 76 
 
JOINT RESOLUTION 
Appointing the day for the convening of the second session of the One Hundred Fourteenth Congress. 
 
 
That the second regular session of the One Hundred Fourteenth Congress shall begin at noon on Monday, January 4, 2016.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 